DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on May 4, 2022.  In particular, claim 20 which has been amended include the limitations of the previously presented claim 1 and 10.  This combination of limitations was not present in the original claims at the time of the preceding action.   It is also noted that claims 21-23 are newly presented and require new grounds of rejection.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 11-19 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al (US 4,513,123) in view of Herd et al (WO 2011/028337) and Nguyen et al (US 2004/0244895)
Regarding claims 2-3, 12, 18-19 and 20-23, Day teaches a wire coat rubber (col. 3, lines 45-55) which comprises 100 phr of natural rubber (col. 1, lines 40-50) and 30 to 80 phr of a carbon black (col. 1, lines 45-50).  The composition can be free of resins and oil (col. 1, lines 40-60) as they are not mandated by the specification.
However, Day fails to teach that a) the carbon black is surface oxidized (N234) and has a pH which ranges from 1 to 3 and b) the structure of the recited tire.
Regarding a) above, Herd teaches a surface oxidized carbon black which has a pH of 1.6 (Table 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the carbon black of Herd in the composition of Day.  One would have been motivated to do so in order to receive the expected benefit of improving filler-elastomer interaction (page 2, lines 5-20).
Regarding b) above, Nguyen teaches a pneumatic tire (Abstract) which is comprised of a toroidal-shaped carcass (Figure 1) with an outer circumferential tread (Figure 1, 20), two spaced beads (Figure 1, 13), at least one textile reinforced ply extending from bead to bead (Figure 1, 18) and sidewalls extending radially from and connecting said tread to said beads (Figure 1, 14 and 16) wherein said tread is adapted to be ground contacting. Nguyen teaches that the tire further contains metal-cord reinforced elastomeric material ([0039]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention have the metal cord of Nguyen reinforce the elastomeric material as taught by Day.  One would have been motivated to do so in order to receive the expected benefit of having improved adhesion between the metal and the elastomer (Day, Abstract).
Regarding claims 6-7, these are product by process claims and the limitations do not carry much patentable weight.  
Regarding claim 11, modified Day teaches that the carbon black includes on its surface at least one of carboxyl groups and hydroxyl groups (Herd, page 6, lines 15-20).
	Regarding claims 13-14, Day teaches the inclusion of 0.05 to 0.35 % by weight of (col. 1, lines 46-52) of a cobalt salt (col. 2, lines 35-45), this overlaps the claimed range from 0.1 to 5 phr, and further 0.2 to 2 phr.  The examples show a usage of 2 phr for the cobalt compound.
	Regarding claim 15-16, Day teaches the inclusion of zinc oxide in the amount of 8 phr (Examples).
	Regarding claim 17, Day teaches that the composition contains 2.5 to 9 phr of sulfur (col. 1, lines 50-55).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al (US 4,513,123) in view of Herd et al (WO 2011/028337), Nguyen et al (US 2004/0244895) and D’Sidocky et al (US 5,594,052).
The discussion regarding Day, Herd and Nguyen in paragraph 4 above is incorporated here by reference.
Regarding claims 4-5, Day teaches that silica can be added to the composition (col. 3, lines 35-40), however, fails to teach the ratio of silica to carbon black.
D’Sidocky teaches a rubber composition for use in wire coat applications (col. 7, lines 3-35).  The composition contains silica and carbon black in a ratio which ranges from 1:5 to 30:1 (col. 6, lines 1-10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the silica and carbon black of Day have the ratio as taught by D’Sidocky.  It would have been nothing more than using known components in typical amounts to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  None of the cited references render obvious the use of surface oxidized carbon black having such a low pH.
Examiner’s response:  This is remedied by the new reference, Herd.
Applicant’s argument:  Day provides no motivation to incorporate surface oxidized carbon black into skim stocks.  
Examiner’s response:  The motivation is provided by the secondary reference, Herd which indicates that surface modified carbon blacks improve filler-elastomer interactions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764